Judgment on a verdict directed for defendant -in a consolidated 'action for wrongful death and for personal injuries, unanimously reversed, on the law, on the facts and in (the exercise of discretion, and a new trial directed, with $50 costs to abide the event. Plaintiffs seek recoveries for injuries and wrongful death suffered in a city park resulting from the city’s failure to provide adequate police protection. Had plaintiffs not been unduly trammeled in the presentation of their ease they might have been able, difficult as it may be, to make out a prima facie case under the apparent rule in Caldwell v. Village of Is. Park (304 N. Y. 268). (See, also, Connolly v. City of New York, 23 A D 2d 493.) Concur — ■ Botein, P. J., Breitel, Rabin, McNally and Eager, JJ.